MEMORANDUM ***
Plutarco Ramiro Becerra Navarrete (“Navarrete”), a native and citizen of Ecuador, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) order denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038 (9th cir.2001), and we deny the petition.1
Navarrete argues that he is entitled to humanitarian asylum based on the severity of his past persecution. This argument fails, however, as the primary evidence supporting these persecution claims is Navarrete’s testimony, which the IJ deemed not credible.
Navarrete failed to raise the issue of the IJ’s credibility finding in his opening brief. Therefore, this argument is likely waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (concluding that petitioner waived an issue by failing to *207address it in the opening brief). Even assuming the issue is not waived, substantial evidence supports the IJ’s finding of adverse credibility. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Accordingly, Navarrete has not shown that he is eligible for asylum.
Because Navarrete failed to demonstrate eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The IJ granted Navarrete's application for voluntary departure.